OPINION — AG — ** MORTGAGE DEED — COUNTY CLERK — RECORDING ** (1) WHENEVER, A DEED, MORTGAGE OR OTHER INSTRUMENT AFFECTING REAL PROPERTY IN HIS COUNTY, IS PRESENTED TO THE COUNTY CLERK, AS REGISTER OF DEEDS, IT IS HIS DUTY TO ACCEPT THE SAME FOR RECORD, AND TO RECORD THE SAME, UPON PAYMENT OR TENDER OF THE FEES PRESCRIBED BY STATUTE IN CONNECTION WITH THE RECORDING OF SUCH INSTRUMENTS, WHETHER OR NOT SUCH INSTRUMENT HAS THEREFORE BEEN RECORDED IN THE SAME COUNTY, OR ELSEWHERE, IF SUCH INSTRUMENT HAS, AT ANY TIME THEREFORE, BEEN EXECUTED AND ACKNOWLEDGED IN SUBSTANTIAL COMPLIANCE WITH THE STATUTES RELATING TO THE EXECUTION OF SUCH INSTRUMENTS. (2) SINCE THE STATUTES RELATING TO THE EXECUTION OF SUCH INSTRUMENTS REQUIRES THAT THEY BE " SUBSCRIBED " BY THE GRANTOR OR GRANTORS, A DIFFERENT QUESTION WOULD BE PRESENTED WHERE SOMETHING (OTHER THAN A CERTIFICATE OF ACKNOWLEDGMENT) APPEARS, BEFORE OR FOLLOWING THE SUBSCRIPTION BY THE GRANTOR. (DEEDS, FILED OR RECORDED, NAME, TITLE, DESCRIPTION, NUMERICAL INDEX, PROPERTY, REAL ESTATE) CITE: 19 Ohio St. 292 [19-292], 28 Ohio St. 32 [28-32], 19 Ohio St. 293 [19-293] [19-293], 16 Ohio St. 26 [16-26] (JAMES C. HARKIN)